UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6951



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PASCUAL SALAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-98-166, CA-99-748-3)


Submitted:   October 17, 2003             Decided:   November 4, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pascual Salas, Appellant Pro Se. John Staige Davis, V, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Pascual Salas seeks to appeal the district court’s order

denying relief on his motion to reconsider filed under Fed. R. Civ.

P. 60(b).      The district court properly construed the Rule 60(b)

motion as a successive action under 28 U.S.C. § 2255 (2000).                           See

United States v. Winestock, 340 F.3d 200 (4th Cir. 2003), petition

for cert. filed,                U.S.L.W.          , (U.S. Sept. 23, 2003) (No.

03-6548).      Rather than seek authorization from this court to file

a successive § 2255 motion, Salas appealed the denial of the Rule

60(b) motion. The order is not appealable unless a circuit justice

or   judge    issues      a    certificate      of    appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).                 A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                     , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252       F.3d   676,   683      (4th    Cir.   2001).        We   have

independently reviewed the record and conclude that Salas has not

made the requisite showing. Neither has Salas presented grounds to

merit authorization to file a successive § 2255 motion.                            See 28

U.S.C. §§ 2244(a), 2255 ¶ 8.            Accordingly, we deny a certificate of


                                            2
appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3